Citation Nr: 0501124	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-06 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disability 
manifested by tremors of the hands and nervousness and, if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to April 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2002 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that a rating decision in May 1946 denied the 
veteran's claim of entitlement to service connection for 
tremors of both hands and nervous condition.  The veteran did 
not appeal the RO decision to the Board and, consequently, 
the decision became final.  See 38 U.S.C.A. § 7105 (West 
2002).  In December 2002 and thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found that the additional evidence was not new 
and material, and the current appeal ensued.

On November 1, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

An appellant and his representative, if any, will be granted 
a period of 90 days following the mailing of the notice to 
them that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board or until the date the appellate 
decision is promulgated by the Board, whichever comes first, 
during which they may submit additional evidence.  38 C.F.R. 
§ 20.1304(a) (2004).  Any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board 
under the provisions of this section must be referred to the 
agency of original jurisdiction for review, unless this 
procedural right is waived by the appellant or 
representative, or unless the Board determines that the 
benefits to which the evidence relates may be fully allowed 
on appeal without such referral.  Such a waiver must be in 
writing or, if a hearing on appeal is conducted, the waiver 
must be formally and clearly entered on the record orally at 
the time of the hearing.  Evidence is not pertinent if it 
does not relate to or have a bearing on the appellate issue 
or issues.  38 C.F.R. § 20.1304(c) (2004), as amended at 69 
Fed. Reg. 53,807-53,808 (Sept. 3, 2004).

In the veteran's case, subsequent to the hearing on November 
1, 2004, the veteran's claims file was transferred to the 
Board.  On December 10, 2004, the Board received from the 
Florida Department of Veterans' Affairs a letter which the 
veteran had written to the individual who represented him at 
the hearing in November 2004 and a copy of a private 
physician's office note dated in November 1975, which 
contained a notation that one of the veteran's illnesses at 
that time was tremors.  This item of medical evidence is, the 
Board finds, pertinent to the issue on appeal.  The 
additional medical evidence sent to the Board was not 
accompanied by a waiver of initial consideration by the 
agency of original jurisdiction.  For that reason, the case 
must be remanded to the AMC for initial consideration of the 
additional evidence and issuance of a supplemental statement 
of the case.  See 38 C.F.R. § 20.1304(a), (c) (2004), as 
amended at 69 Fed. Reg. 53,807-53,808 (Sept. 3, 2004).

Accordingly, this case is REMANDED to the AMC for the 
following:

The AMC should review the additional 
evidence received at the Board in 
December 2004 and then readjudicate the 
appellant's claim.  If the AMC denies the 
benefits sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


